Per Curiam.
Certification is denied. Although we do not approve the opinion of the Appellate Division of the Circuit Court in the present case, the record is so deficient that on appeal we could not decide the constitutional issues which the defendant seeks to have determined. Under the circumstances, we deem it particularly necessary to reenunciate what we said in State v. Cullum, 149 Conn. 728, 730, 176 A.2d 587: “Our function on a petition for certification is to determine whether the petition raises a substantial question which should be considered by us in the interests of justice to the particular *707litigants or in the interests of preserving a stable, sound and consistent body of ease law in the state. It follows that a denial of certification does not necessarily indicate our approval either of the result reached by the Appellate Division or of the opinion rendered by it.”
Justice Cotter concurs in the foregoing but would grant certification.